Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 6, 2020

                                       No. 04-19-00777-CR

                                    THE STATE OF TEXAS,
                                          Appellant

                                                 v.

                                     Rahida Shavett SLACK,
                                            Appellee

                   From the County Court at Law No. 12, Bexar County, Texas
                                    Trial Court No. 601338
                               Yolanda T. Huff, Judge Presiding


                                          ORDER
        On March 5, 2020, appellant filed a motion requesting an abatement of this appeal until
the appellate record is adequately supplemented. Appellant states it timely requested findings of
fact and conclusions of law after the trial court granted appellee’s motion to dismiss for violation
of appellee’s right to speedy trial, but the trial court has not filed the requested findings and
conclusions. See State v. Cullen, 195 S.W.3d 696, 698–99 (Tex. 2006) (requiring findings and
conclusions to be recorded). Appellant also states that it requested the preparation of a reporter’s
record of its October 16, 2019 verbal request for findings of fact and conclusions of law, but the
court reporter has been unable to locate that record.

         We GRANT appellant’s motion, abate the appeal, and remand the cause to the trial court.
We ORDER the trial court to prepare findings of fact and conclusions of law and file them with
the trial court clerk by APRIL 6, 2020. We further ORDER the trial court clerk to prepare and
file a supplemental clerk’s record with this court containing the findings of fact and conclusions
of law by APRIL 15, 2020. Finally, we ORDER court reporter Irene Maldonado to prepare and
file by APRIL 6, 2020 either: (1) a reporter’s record of appellant’s October 16, 2019 verbal
request for findings of fact and conclusions of law; or (2) written notice that the reporter’s record
is lost.



                                                      _________________________________
                                                      Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of March, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court